Title: To Thomas Jefferson from C. W. F. Dumas, 27 November 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
La Haie 27e. Nov. 1787

En confirmant à Votre Excellence ma derniere du 22 de ce mois par La poste, et la priant instamment de vouloir m’en accuser la réception, ainsi que de celles des 23, 26 Oct. (sous couvert de MM. Van den Nyver fils & Compagnie, banquiers à Paris) et 14 Nov. par la poste, dont je suis inquiet, je prends le parti de faire passer  la présente sous couvert d’ami à Amsterdam, pour l’acheminer de là après-demain.
Je brûle d’avoir la réponse favorable de Votre Excellence à ma dite derniere du 22e. de ce mois, pouvant l’assurer de n’y avoir rien avancé dont je ne sois moralement sûr, et que je ne partirai d’ici pour Bruxelles, après l’autorisation même de Votre Excellence, sans avoir fait confirmer les assurances de réussite par la même personne qui me les a déjà données, et qui préviendra alors, officiellement, de ce dont il s’agit, celui qu’il faut, et qui probablement est déjà prévenu de nos Entretiens personnels là-dessus.
Si Votre Excellence se faisoit scrupule de m’envoyer ici la Lettre de sa part pour le Gouvernement Général dans le goût environ indiqué dans ma précédente, il suffira qu’Elle m’en écrive une ici ostensible à mon homme, où approuvant mon voyage et m’y autorisant en termes généraux, Elle me marque que je trouverai ou recevrai à Bruxelles ses Lettres et Instructions ultérieures là-dessus.
Quant aux frais de Voyage et séjour, outre que je ne les hazarderai pas, comme j’ai dit, sans assurance suffisante, je les ménagerai scrupuleusement, en tiendrai et fournirai le compte détaillé et exact en son temps, et reviendrai ici lorsque la besogne sera finie et que Votre Excellence n’aura plus besoin de moi, attendre comme je pourrai, dans ma triste position, les ordres ultérieurs du Congrès. Il me paroît donc que cet objet ne doit nullement arrêter une affaire de cette conséquence, dont le projet peut être porté à la connoissance du Congrès, avec toute la diligence que la distance admet, dès le commencement, à mesure, et immédiatement après sa rédaction finale, et dont les fruits seront, l’avantage manifeste des Etats-Unis, de leur Commerce et Navigation, et l’accroissement externe de leur dignité parmi les souverains du monde, avec l’honneur qui en résultera, premierement pour Votre Excellence, et puis, par subordination à ses auspices, pour moi-même, qui ne cherche ce relief que pour avoir de quoi opposer à l’intention sinistre qu’on a eue, par la réponse au Mémoire de Mr. Adams, et par la publication de cette réponse, de me perdre obliquement chez mes maîtres, directement aux yeux du Public, et de me mettre à la gueule du loup, de ce qu’il y a de plus désordonné dans l’humaine société. Heureux si mon motif louable peut procurer le plutôt le mieux quelques semaines de relâche au moins aux cruelles Epreuves que j’endure ici, et au milieu desquelles je suis, avec grand respect, De Votre Excellence le très-humble et très-obéissant serviteur,

C W F Dumas

